Citation Nr: 1004243	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-03 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut, which granted the Veteran's claim for 
service connection for PTSD and assigned an initial rating of 
30 percent disabling effective April 14, 2005.

In August 2007, the Veteran and a friend appeared and 
testified before the undersigned Veterans Law Judge at a 
videoconference hearing.  In November 2009, the Veteran 
appeared and testified at a videoconference hearing before 
the undersigned Veterans Law Judge.  Transcripts from both 
hearings are contained in the record.

This claim was previously before the Board in October 2007.  
The Board remanded the claim so the RO could issue a 
statement of the case to the Veteran and he could move 
process with his appeal of the initial rating decision for 
PTSD.  The case has been returned to the Board for further 
appellate consideration


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  PTSD is manifested by some, but not "near-continuous" 
panic attacks, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  However, PTSD does not result in suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claim 
in April 2005.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in June 2005 
and by the AMC in correspondence dated in June 2008.  The 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SOC) was issued in August 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 
letter and in the June 2008 letter.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records, VA treatment records and 
requested private treatment records were obtained and 
associated with his claims file.  He was also afforded VA 
medical examinations in July 2006 and August 2008 to assess 
the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this claim, staged ratings are currently in 
effect.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  In addition, where there 
is a question as to which of two disability evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009)





General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. 
§ 4.125.  The Board is cognizant that a Global Assessment of 
Functioning score is not determinative by itself.

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
38 C.F.R. § 4.126(a)(2009).  When evaluation the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Factual Background

As noted above, the Veteran served from June 1966 to June 
1968, with service in Vietnam.  He filed a claim for service 
connection for PTSD in April 2005, and was awarded service 
connection in an August 2006 rating decision.  He is seeking 
an initial rating higher than 30 percent for his PTSD.

Received in April 2005 were three lay statements.  Two 
statements were from friends that attested to the kindness, 
dependability, and trustworthiness of the Veteran.  The last 
statement, from his girlfriend, noted his poor sleeping 
habits.  She wrote that he slept three hours at night.  She 
also described his inclination to become upset or "wound 
up."

The first record of the Veteran's treatment for PTSD is a 
February 2005 intake evaluation from the Norwich Vet Center.  
The social worker noted that the Veteran was reluctant to 
describe his Vietnam stressors, and described dealing with 
his PTSD symptoms with alcohol.  He reported chronic sleep 
disturbance with multiple awakenings, decreased sleep (about 
4 hours per night), night sweats, nightmares, being startled 
from sleep, and hypervigilance.  He had been married and 
divorced twice; each marriage lasted seven years.  He worked 
as a carpenter for 34 years before retiring, and presently 
worked at a hotel doing maintenance.  Many Asians/Asian-
Americans work with him, and that he found it difficult to be 
around them.  He reported difficulty with anger, 
irritability, anxiety and panic.  He avoided people, places, 
and activities that reminded him of Vietnam.  He stated he 
did not believe he had an alcohol problem, but he recounted 
that he drank daily, with more drinking on the weekend.  The 
diagnosis was chronic PTSD and rule out alcohol dependence.  
He was not assigned a GAF score.

An undated, handwritten Vet Center intake evaluation included 
a mental status evaluation where the Veteran was described as 
neat, friendly, and cooperative with average intelligence, 
appropriate speech, oriented to person, place and time, 
normal memory function, appropriate affect, and good 
judgment.  He reported anger, irritability, anxiety, 
nervousness, sleep disturbance and nightmares.

The claims file also contains handwritten counseling notes 
from the Norwich Vet Center from March 2005 to July 2009.  
The majority of the records note an anxious mood, tense and 
guarded behavior, and reports of social isolation and lack of 
sleep/sleep disturbance.  In September 2005 he described 
having an angry outburst at an "Asian peer."  In February 
2006 he described having sleep disturbances every night, and 
he was assessed to be very tense, anxious, guarded, and 
irritable.  He expressed a medical concern due to continuing 
sleep disturbance.  In January 2009 the counselor noted a 
flat affect, emotional numbing, social isolation and a long 
history of sleep disturbance.  In April 2009 he noted he had 
to cut back the amount of hours he worked to part time, due 
to "stress."  He was noted to be more anxious than usual 
during that session, related to his fiancée.  In July 2009 he 
reported he was distrustful of others. 

VA treatment records dated from May 2006 to July 2009 note 
that the Veteran was being treated for PTSD in private 
counseling, but these records contain no information directly 
pertaining to the Veteran's PTSD claim.

In July 2006, the Veteran was afforded a VA PTSD examination, 
and his claims file was reviewed in conjunction with the 
interview.  At the time the Veteran lived alone and worked as 
a hotel engineer.  He provided some details as to the 
stressors he experienced in service.  He reported that he was 
receiving counseling at the Vet Center and that he was not on 
any medications.  He drank three beers a day, and up to six 
beers per day on the weekends.  He lived alone, and reported 
attending social functions with some distress and discomfort.  
He "did "pretty well at work", was able to handle his job 
competently, and had no significant reprimands or trouble at 
work.  Reported symptoms included: nightmares once a week, 
frequent intrusive thoughts about Vietnam, a fear of dying, 
feeling emotionally distant from people, an inability to 
remember important details, great distress in social 
situations, and decreased interest in activities, mild 
difficulty concentrating, exaggerated startle response, 
hypervigilance, an irritable mood, and a lack of sleep.  He 
described triggers of intrusive thoughts as being new of the 
Iraq war, seeing a coworker who had returned from Iraq, any 
loud unexpected noises and the sounds of helicopters.  He 
reported a mild and constricted affect.  He had been with his 
girlfriend for ten years whom he was thinking of living with, 
at the time of the examination.  He did indicate he had some 
friends, but that he mostly liked to stay by himself.  The 
examiner described him as a cooperative and guarded with poor 
eye contact.  His speech was normal, his affect was blunted 
in range with decreased intensity, and his mood was 
irritable.  He had coherent and logical thought processes, no 
suicidal or homicidal ideation, no hallucinations or 
delusions, and good insight and judgement.  His attention and 
concentration were grossly normal on examination.  The 
diagnosis was chronic PTSD and chronic alcohol abuse, with a 
GAF score of 55. 

In September 2006 the Veteran's sister provided a statement 
where she described some of the symptoms of PTSD she felt her 
brother exhibited as related to the PTSD Diagnostic Code.  
Under "flattened affect" she noted that he is most often 
serious without great variations in mood, and rarely showing 
excitement or happiness.  Under "panic attacks" she would 
note that her brother often pushed on his chest to relieve a 
feeling of discomfort.  She reported that he was very 
cautious of directions for fear of getting mixed up or 
forgetting something.  He would also repeat himself or forget 
answers that were given to him.  She reported that he had 
little patience and was irritable (could be sharp-tongued if 
he was interrupted).  She described his isolative behavior in 
that he would avoid social events, and preferred to be alone 
than with his family or friends.  

The Veteran's son submitted a statement in September 2006 
where he described his father's inability to sleep more than 
four hours a night, and his dislike of anything outside of a 
routine.  He also described that the Veteran would go into a 
"zone" and not be able to listen to others.  

The Veteran's girlfriend submitted a statement in September 
2006 where she described the Veteran as a quiet man who 
shunned going out socially, who would be able to stay asleep 
and so would drive around aimlessly by himself at night, and 
who would drink to excess to avoid responsibilities or 
change.  She also reported that he would occasionally become 
"loudly verbal in a monotone that rambles over the same 
detailed situations in a repetitive fashion."  

In August 2008 the Veteran was afforded a VA PTSD 
examination;  his claims file was reviewed in conjunction 
with the interview.  He began describing the stressors he 
experienced in service, but he was reluctant to discuss 
details and stated that "it's all in there," referring to 
his record.  He reported that Vietnam felt as though "it was 
last week," and that he has recurring nightmares about once 
a week, often about mortar attacks.  He occasionally wakes up 
with his heart racing from dreams.  He described significant 
difficult falling and staying asleep.  He noted that noise 
and heat could trigger flashbacks, and that he had to "talk 
himself down" or "drive around" to calm down.  He 
described having startle responses to noises, e.g. 
helicopters and fireworks.  He had ongoing significant 
avoidance behavior; avoiding crowds at work and socially.  He 
described going to work up to two hours early to avoid the 
crowds.  He would also eat his lunch alone in hotel rooms to 
avoid the lunch room and his coworkers.  He reported having 
difficulty attending his grandchildren's birthday parties.  
He did not watch the news for fear of hearing about the 
current war.  He dislikes being in elevators at work, or 
being around people of Asian/Asian-American descent, 
particularly if they were speaking in other languages.  He 
reported feeling overwhelmed and needing to "calm [his] body 
down" twice a week, including by going into the woods around 
his home.  

His job allowed him to work by himself, but that because of 
his PTSD symptoms he reported decreasing his work hours to 
part-time.  He reported that his job causes him such stress 
that his stomach was "in knots" on the days before his 
workweek begins.  However, he reported no problems at work.  
He was in a ten-year relationship with a girlfriend at the 
time of the examination.  He also has a son and two 
grandchildren who he was seeing once a week.  He reported 
feeling close to his girlfriend and family members.  

On mental status examination he was well groomed, casually 
dressed, with no signs or symptoms of psychosis.  His mood 
and affect were congruent with the content of their 
discussion.  He described significant feelings of 
anxiety/nervousness.  Objectively he was shaking his leg and 
had difficulty making eye contact during the session.  He 
reported no suicidal or homicidal ideation.  His cognition 
was not formally tested but was grossly intact with good 
insight and judgment.  He was cooperative and appeared to be 
a credible historian.  The diagnosis was chronic PTSD.  A GAF 
score of 51 was assigned.

The examiner noted the Veteran's symptoms impacted his social 
relationships and functionality at work because of his high 
level of avoidance of stressors-missing family events and 
going to great lengths at work to avoid triggers such as 
crowds and people that reminded him of Vietnam.  Fear of re-
experiencing events caused him increased stress and a 
decrease in his "tolerance" at work.  He continued to 
function socially and at work, but described a need to 
"unwind" and "calm down" by drinking daily, talking to 
himself, removing himself from others by isolating at work, 
driving around alone or being by himself in the woods near 
his home.  

During his November 2009 hearing, the Veteran described 
having a partner at work, who is his subordinate, but with 
whom he has not had any problems.  He reported taking his 
breaks in empty hotel rooms to avoid interaction with guests 
and other workers, particularly those of Asian/Asian-American 
descent.  He admitted to difficulty in remembering all the 
tasks he is assigned at work, and that his employers would 
check up on him.  His nightmares began in service and 
continued to the point where he felt that he barely slept at 
all (three to four hours a night).  He had panic attacks 
twice or three times a week, and would wake up in a cold 
sweat and feeling as if someone was in the room with him.  He 
attended counseling once a month, and his PTSD symptoms 
affected him negatively in that he was unwilling to do many 
social activities.  

Analysis

As evidenced by the continuation of the appeal of this case, 
the Veteran contends that his PTSD is more severe than is 
contemplated by his rating of 30 percent.  

The Veteran's private treatment records and VA examination 
reports consistently noted that his PTSD symptoms were 
nightmares, difficulty sleeping, intrusive thoughts, 
substance abuse (alcohol), and avoidance of crowds or social 
activity.  His affect was noted to be appropriate, flat, mild 
and constricted, blunted in range, and congruent with the 
context of the discussion.  His speech was always within 
normal limits.  Early on, the Veteran noted panic attacks in 
the context of waking in a panic "sometimes" and he 
reported nightmares once a week.  During his November 2009 
hearing, he described panic attacks sometime two or three 
times a week.  While this does not equate to "near-
continuous" attacks as described for a 70 percent rating, it 
does comport with the criteria for a 50 percent rating.  The 
Veteran, his sister, and his girlfriend have complained of 
his memory impairment, describing forgetting some assignments 
given in a list of assignments or not being able to retain 
directions, and relying on others to remember them.  This 
does fit with the 50 percent rating showing that he has a 
history of "forgetting to complete tasks."  He did show 
impaired judgment in his alcohol use, as he was diagnosed 
with alcohol dependency.  He was consistently noted to have 
intact abstract thinking.  

Regarding his social and work relationships, the Veteran was 
noted to have been dating his girlfriend for 10 years, to 
have good relationships with his son and grandchildren, and 
to have been a union carpenter for 33 years before retirement 
and to now be working part-time with a subordinate without 
incident.  He also had two friends submit statements in 2005, 
which described his ability to be a good friend.  However, he 
has a history of two marriages that ended in divorce.  He 
recently had to cut his work hours down to part time, which 
he attributes to the stress of his PTSD symptoms.  

The Board notes that it has considered the GAF scores in the 
context of the entire record and finds that the totality of 
the evidence compels a finding that an increased rating is 
not warranted.  The VA examinations provided the only GAF 
scores in the record, and they were 55 and 51.  GAF scores 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the rating 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).) (2009).  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994)).  The Board notes the absence of circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired abstract thinking; 
difficulty in establishing and maintaining effective work and 
social relationships, as evidence that the GAF scores, either 
alone or in conjunction with the rest of the competent 
evidence, do not support an increased rating.

Throughout his treatment there has been significant self-
reported evidence of impairment in occupational and family 
relationships.  Although his sister, girlfriend and he have 
described muttering and difficulty remember directions, his 
thinking has been overwhelmingly normal.  He has severe sleep 
disturbance, and has been repeatedly noted as hypervigilant.  
He has not described obsessional rituals which interfere with 
routine activities, but his son describes his need for 
routine.  His speech has been consistently logical and not 
obscure or irrelevant.  Although he is anxious, it has not 
been shown to affect his ability to function independently, 
appropriately and effectively as he retired after 33 years, 
and now works with a subordinate.  He has not shown spatial 
disorientation, neglect of personal appearance and hygiene.  
The Veteran has shown difficulty with repeated alcohol abuse.  
Moreover, he has not demonstrated an inability to establish 
and maintain effective relationships.

The Board notes the symptoms fall between a 30 percent and a 
50 percent rating for PTSD; however, based on his flattened 
affect, the lay statements regarding difficulty understanding 
complex commands, panic attacks, impaired judgment, 
disturbances in mood noted by his irritability, his reported 
angry outburst, and his severe sleep disturbances, and signs 
of memory impairment, it clear that the PTSD symptomatology 
has resulted in a disability picture that more nearly 
approximates the level of impairment contemplated for a 50 
percent rating.  As the criteria for the next higher (70 
percent) rating for PTSD have not been met, it logically 
follows that criteria for an even higher rating (100 percent) 
have not been 

The Board has considered staged ratings under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Though the Veteran's symptoms appeared to 
have increased somewhat between 2005 and 2009, his symptoms 
have remained within the 50 percent rating criteria during 
the entirety of his case.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's PTSD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for more severe 
symptoms than shown by the evidence during the period in 
question; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

Entitlement to an initial rating of 50 percent for PTSD is 
granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


